Citation Nr: 0521978	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-07 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses from treatment initiated on July 22, 2003, 
at the John C. Lincoln Hospital.  





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the Department of 
Veterans Affairs (VA) Carl T. Hayden Medical Center (MC) in 
Phoenix, Arizona. 


FINDING OF FACT

VA medical facilities were feasibly available to provide the 
treatment in question initiated on July 22, 2003, at the John 
C. Lincoln Hospital. 


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses from treatment initiated on 
July 22, 2003, at the John C. Lincoln Hospital are not met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000-17.1008 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Review of the claims file reveals an undated letter advising 
the veteran of the provisions of the VCAA.  In addition, the 
veteran was advised, by virtue of a detailed December 2003 
Statement of the Case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that the evidence necessary for 
an equitable adjudication of the veteran's claim, including 
clinical records from the private treatment in question which 
resulted in the medical expenses for which reimbursement by 
VA has been requested, has been obtained, and that the 
December 2003 SOC issued by the RO clarified what evidence 
would be required to establish entitlement to reimbursement 
of the medical expenses in question.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction, to include a letter mailed to the 
veteran in September 2003 informing him of the denial of his 
claim and of his appellate rights in connection with this 
claim.  See Mayfield v. Nicholson, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has note 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc). 

II.  Factual Background/Analysis

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment initiated on July 22, 2003, 
at the John C. Lincoln Hospital.  Records from this treatment 
reflect that the veteran was admitted by ambulance to the 
emergency room of this facility with complaints of abdominal 
pain.  Computerized tomography revealed cholelithiasis, non-
obstructing left renal calculus and left renal cysts, a large 
hiatal hernia, extensive sigmoid diverticulosis without 
diverticulitis, and evidence of chronic prostatitis.  The 
veteran was also afforded a cardiology consultation which 
included an electrocardiogram that demonstrated sinus 
arrythmia with significant slowing, but no additional work-up 
was indicated.  

The veteran's request for payment or reimbursement by VA of 
the expenses incurred in connection with the treatment 
described above was denied by officials at the VAMC in 
September 2003 and October 2003 on the basis of a conclusion 
that, while the treatment in question was "emergent," VA 
facilities were reasonably available to provide the treatment 
in question.  The veteran has vigorously disputed this 
assertion, and indicated that when the paramedics arrived at 
his house on the day in question, he requested that he be 
transported to the nearest VA hospital, but was told by the 
paramedic who "seemed to be in charge" that the local VA 
hospital had no emergency room.  In this regard, the record 
reveals a December 2003 letter from a physician employed by 
the Emergency Medical Services division of the Phoenix Fire 
Department, who stated that the veteran did request that he 
be transported to the closest VAMC on July 22, 2003 (said by 
this physician to be "more than 14 miles away"), but that 
given the severity of his pain and the "potential for a 
life-threatening problem," he was taken to the closest 
emergency facility, which was the John C. Lincoln Hospital in 
Deer Valley.  He also stated as follows.  

It is also important to understand that 
the Veterans Admin. Hospital in Phoenix 
is not categorized in our EMS system as 
"General Emergency Dept.".  The 
administration there has informed our EMS 
agency numerous times that they have a 
"Life Support Unit" and do not have an 
emergency department. 

Review of the record reveals that service connection is not 
in effect for any of the conditions for which the veteran was 
treated beginning on July 22, 2003, nor for any other 
disability.  As a result, the veteran does not claim 
entitlement to reimbursement of the expenses in question 
under the provisions of 38 U.S.C.A. § 1728.  Instead, he has 
claimed entitlement to reimbursement of the expenses in 
question under the Veterans Millennium Health Care and 
Benefits Act, which provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those veterans who 
are active Department health-care participants (i.e., 
enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); Public 
Law No. 106-117, 113 Stat. 1556 (1999).  On July 12, 2000, VA 
published an interim final rule establishing regulations 
implementing 38 U.S.C.A. § 1725, at 66 Fed. Reg. 36,467, 
36,472.  Those interim regulations are now final, and are 
codified at 38 C.F.R. § 17.1000-1008 (2004).

Of most relevance to the circumstances in this case, under 
the Veterans Millennium Health Care and Benefits Act, 
"emergency treatment" by definition means medical care 
provided "when [VA] or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable."  38 U.S.C.A. § 1725(f)(1)(A).  
Furthermore, the provisions of 38 C.F.R. § 17.53 state that a 
VA facility may be considered as not feasibly available when 
the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  

Given the circumstances of this case and the legal criteria 
above, the central question to be resolved (notwithstanding 
the question of whether the other criteria for the benefits 
sought codified at 38 U.S.C.A. § 1725 are met) is the extent 
to which a VA medical facility was "feasibly available" to 
provide the medical services initiated at the John C. Lincoln 
Hospital on July 22, 2003.  On two occasions, the VAMC has 
indicated that such facilities were available to provide the 
treatment in question.  While the December 2003 letter from 
the physician affiliated with the Phoenix Fire Department 
asserts that the VAMC does not have a "General" emergency 
department, the meaning of which is unclear, this letter did 
not go so far as to explicitly state that the VAMC, or 
another appropriate VA medical facility, could not have 
actually provided the treatment in question, and this letter 
did indicate that the VAMC had a "Life Support Unit."

In view of the foregoing, and given the fact that there is no 
reason for the Board not to defer to those officials at the 
VAMC who have an intimate knowledge of the types of medical 
services that were feasibly available to the veteran on the 
day in question, the Board, while sympathetic to the 
veteran's claim, must conclude that VA could have feasibly 
provided the treatment in question, for which he has been 
billed.  In making this determination, the Board notes that 
we are without authority to grant benefits simply because we 
might perceive the result to be equitable; rather, we must 
follow the law in making our determinations.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).
 
In summary, the Board finds that a VA medical facility was 
feasibly available to provide the treatment in question.  
Therefore, the Board must find that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses from treatment initiated on July 22, 2003, 
at the John C. Lincoln Hospital is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


